           Case 1:17-cr-00213-CRC Document 94 Filed 03/25/19 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :
                v.                             :   Criminal No.: 17-CR-213 (CRC)
                                               :
MUSTAFA MUHAMMAD MUFTAH                        :
AL-IMAM,                                       :
                                               :
         Defendant.                            :


              UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION
            TO PROHIBIT CERTAIN LANGUAGE AND EVIDENCE AT TRIAL

         The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this opposition to the Defendant’s Motion in Limine

to preclude certain language and evidence during the upcoming trial. See Def. Motion, ECF No.

80.

      A. Use of the words “terrorist,” “terrorism,” and “extremist” is appropriate.

         Defendant seeks to prevent the government from using the terms “terrorist,” “terrorism,”

and “extremist” during trial. Motion at 2-5. The Court rejected an almost identical argument in

United States v. Khatallah, wherein the defendant moved to prohibit the government from referring

to him as a “terrorist.” 9/28/2017 Order at 1-2, United States v. Khatallah, No. 14-cr-00141 (ECF

No. 371). In Khatallah, this Court found that “the heart of the charges against the Defendant is that

he participated in a terrorist attack against U.S. facilities in Benghazi. As a result, describing the

Defendant’s alleged conduct to the jury without using the term ‘terrorism’ or ‘terrorist’ would be

artificial and divorced from the charges in the case.” Id. Similar to Khatallah, Defendant Mustafa

Al-Imam is charged with Conspiracy to Provide Material Support and Resources to Terrorists




                                                   2
         Case 1:17-cr-00213-CRC Document 94 Filed 03/25/19 Page 2 of 6



Resulting in Death, in violation of 18 U.S.C. § 2339A. The statute uses the word “terrorists,” and

it would be impossible and contrived to avoid use of this word during trial. The cases cited by

Defendant (at 2) are inapposite because, unlike here, the language at issue in those cases was

intended to insult the defendant—here it describes his commission of the charged conduct. See,

e.g., United States v. Steinkoetter, 633 F.2d 719, 720 (6th Cir. 1980) (defendant was charged with

possession of an unregistered firearm, not with being “Pontius Pilate” or “Judas Iscariat”); United

States v. DeLoach, 504 F.2d 185, 193 (D.C. Cir. 1974) (defendant was charged with murder, not

with “an assassination”); Mathis v. United States, 513 A.2d 1344, 1348 (D.C. 1986) (defendant

was charged with murder, not with being “the Godfather”).

       Contrary to Defendant’s claims (at 4), use of the terms “terrorist,” “terrorism,” or

“extremist” are proper when properly supported by competent evidence. “Federal Evidence Rule

701 permits lay testimony in the form of an opinion when it meets the following criteria: it must

be rationally based on the witness's perception and helpful to the jury in understanding

the witness’s testimony or the determination of a ‘fact in issue,’ and may not be based on the kind

of specialized knowledge possessed by experts within the scope of Rule 702.” United States v.

Hampton, 718 F.3d 978, 981 (D.C. Cir. 2013). Here, evidence of Defendant’s participation in a

group known to be extremist or supporting terrorism is relevant and direct evidence of the charged

crimes, as it shows identity and motive. As in Khatallah, the government plans to call lay witnesses

to give their perception of groups operating in Libya at the time of the attack on the U.S. Mission

and Annex. See, e.g., United States v. Khatallah, No. 14-cr-00141, 11/1/17 AM Tr. at 4503:7-9

(witness describing Ansar al Sharia as “extremists”); id. 11/6/17 AM Tr. at 4949:3-6 (witness

explaining that Ahmed Abu Khatallah and his followers have “an extremist ideology”). Such “‘lay

opinion testimony’” is “‘based on personal knowledge’” and thus competent evidence of the




                                                 3
          Case 1:17-cr-00213-CRC Document 94 Filed 03/25/19 Page 3 of 6



charged offenses. United States v. Hassan, 742 F.3d 104, 135 (4th Cir. 2014) (quoting United

States v. Johnson, 617 F.3d 286, 292 (4th Cir. 2010)).

   B. Use of phrases “September 11” and “9/11” is appropriate.

       Defendant also seeks to prevent the government from “gratuitous and unnecessary uses of

the phrases ‘September 11’ and ‘9/11.’” Motion at 5-6. This Court likewise rejected a similar

argument in Khatallah, holding that reference to September 11 “is both relevant and unavoidable

given that the Benghazi attack took place on that date in 2012.” 9/28/2017 Order at 2, Khatallah,

No. 14-cr-00141 (ECF No. 371). The government will abide by the Court’s guidance on this issue,

and will in no way suggest that Defendant was involved in the attacks of September 11, 2001 in

the United States, as there is no basis to do so.

   C. As the Court discussed in Khatallah, the government will avoid gratuitous and
      unnecessary use of first-person plural pronouns.

       Defendant next seeks to prevent the government from any use of “first-person plural

pronouns,” specifically the use of the term “our.” Motion at 6. Defendant’s argument is based on

arguments made during the Khatallah trial. Id. As an initial matter, the government notes that, in

Khatallah, the prosecutor’s statements using the pronoun “our” were directly responsive to the

defense’s arguments. 6/15/2018 Order at 24, United States v. Khatallah, No. 14-cr-00141 (ECF

No. 528). Considering the issue in that case, the Court held that “[d]iscerning the line between

appropriate rhetorical flourish and improper appeal to emotion is not often easy,” but ultimately

found that the cumulative references made by the government “placed them over the line.” Id. at

24. The government understands and will abide by this ruling during the upcoming trial.

Government counsel will operate within the lines of fair advocacy and avoid gratuitous or

unnecessary use of the pronoun “our.” However, “an AUSA is afforded considerable leeway in

fashion a summation, and . . . the government is entitled to summarize its case graphically and



                                                    4
          Case 1:17-cr-00213-CRC Document 94 Filed 03/25/19 Page 4 of 6



forcefully.” United States v. Bates, Nos. 01-2893, 01-2894, 01-3023, 2012 WL 31027879, at *6

(3d Cir. June 12, 2002).

       In any event, Defendant’s motion assumes that the government will conduct itself similarly

and use similar arguments as the government counsel in Khatallah. It is futile to speculate about

what turns of phrase counsel will choose, when there are an infinite number of permutations of

arguments that may occur based on the Court’s rulings, the testimony of the witnesses, and the

statements of opposing counsel. The prudent course is for the Court to hold Defendant’s objection

in abeyance until, and if, the language at issue is used. Objecting at the time an argument is raised

permits opposing counsel to correct any misstatements immediately. E.g., United States v.

Vizcarrondo-Casanova, 763 F.3d 89, 95-96 (1st Cir. 2014) (“[D]efense did object to several prior

statements in the prosecution’s rebuttal argument on vouching grounds, causing the prosecutor to

purport to withdraw them before the district court ruled.”). Moreover, contemporaneous objections

are the best way to prevent the jury from being impacted by any improper arguments. Gaither v.

United States, 413 F.2d 1061, 1080 (D.C. Cir. 1969) (“[A]ny small prejudice which might have

accrued from the prosecutor’s misstatement was largely countered by the steps taken. Objection

was promptly made, thus fixing the statement in the jury’s mind as one subject to doubt. The judge

cautioned the jury that its recollection should control.”).

   D. Evidence about the burned American flag is admissible.

        Defendant seeks to exclude evidence about the collection of the remnants of a burned

 American flag from the U.S. Special Mission in Benghazi. Motion at 7. Overruling a similar

 objection in Khatallah, the Court held that “[t]here was nothing improper about employing this

 device in an effort to establish anti-American bias on the part of Abu Khatallah and his

 followers.” 6/15/2018 Order at 23, United States v. Khatallah, No. 14-cr-00141 (ECF No. 528).




                                                  5
         Case 1:17-cr-00213-CRC Document 94 Filed 03/25/19 Page 5 of 6



 The same reasoning applies in this case where Defendant’s bias and animus against the United

 States are important evidence of Defendant’s motive, particularly in light of Defendant’s

 anticipated “mere presence” defense.

   E. Attempts to require specific language be used about political entities operating in
      Libya are premature.

       Defendant seeks generally to require specificity when witnesses refer to “the government

of Libya.” Motion at 8-9. Defendant proffers no examples or basis to assume what terms witnesses

will use at trial. Id. The government acknowledges that complex political dynamics existed in post-

Gaddafi Libya and at the time of the attacks on September 11, 2012. To the extent it is within a

witness’s personal knowledge and based on a proper foundation, the government will address these

political distinctions with the witness. However, as the Court is aware from the Khatallah case,

there will be occasions where identifying a particular individual’s affiliation with a specific

government entity may prove challenging because of the dynamic political landscape in Libya or

the witness’s knowledge. Defendant’s general objections are premature and speculative, and

should be denied as Defendant can object as necessary at trial. See generally Part D. Defendant

suffers no prejudice by allowing the questioning of witnesses to proceed and allowing the defense

to object when he deems it appropriate to do so.

   F. As the Court’s held in Khatallah, the government will appropriately limit the use of
      evidence about victims of the attack.

       Defendant seeks to prevent the government from eliciting testimony about the “character

of the victims.” Motion at 9-10. Addressing a similar argument in Khatallah, the Court determined

certain restrictions on the presentation of evidence were necessary to avoid prejudice, including

sustaining defense’s objections to testimony about the positive aspects of the victims’ lives and

character, as well as limiting photographs introduced in conjunction with autopsy reports.




                                                   6
          Case 1:17-cr-00213-CRC Document 94 Filed 03/25/19 Page 6 of 6



6/15/2018 Order at 26, United States v. Khatallah, No. 14-cr-00141 (ECF No. 528). Under these

circumstances, the Court concluded that “the testimony was not sufficiently extensive or emotional

to create any added sympathy beyond what a jury would naturally feel for victims in a case like

this.” Id. The government will conform with these guidelines in the upcoming trial.


   G. The government will conform its arguments about stipulations involving classified
      information to the Court’s ruling in Khatallah.

       Defendant seeks to prevent the government from characterizing Classified Information

Procedures Act (CIPA) stipulations as “words on pieces of paper.” Motion at 10. In Khatallah, the

Court held that such a characterization “tended to undercut the purpose of the stipulations: to serve

as a summary of exculpatory classified information that the government could not fully disclose

to the defense and that the defense could not bolster or corroborate by calling the source of the

information to the stand.” 6/15/2018 Order at 20-21, United States v. Khatallah, No. 14-cr-00141

(ECF No. 528). The government understands the Court’s ruling and will abide by that guidance.


                                              Respectfully submitted,

                                              JESSIE K. LIU
                                              UNITED STATES ATTORNEY
                                              D.C. Bar No. 472845

                                      By:                     /s/
                                              John Cummings
                                              D.C. Bar No. 986573
                                              Karen Seifert
                                              N.Y. Bar No. 4742342
                                              Assistant United States Attorneys
                                              National Security Section
                                              United States Attorney’s Office
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-7271
                                              John.Cummings@usdoj.gov
                                              Karen.Seifert@usdoj.gov




                                                 7
